DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/802203 filed on 02/26/2020.
3.	Claims 1-20 are pending.  

Claims 1, 11 and 20 are independent claims.  

Claim Interpretation

4.	It is noted that claim 1 recites intended use language.

Claim 1:  instructions, which when executed… 

Appropriate corrections are required. 

Claim Objections
5.	It is noted that Claims 4, 5, 7, 10, 14, 15 and 17 recites alternative language:
Claim 4:  Line 2 references “and/or…”
Claim 5:  Line 3 references “and/or…”
Claim 7:  Line 2 references “and/or…”
Claim 10:  Line 2 references “and/or…”
Claim 14:  Line 2 references “and/or…”
Claim 15:  Line 3 references “and/or…”
Claim 17:  Line 2 references “and/or…”
Appropriate corrections are required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 


7.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 20 recites a “non-transitory computer readable medium” however; Examiner notes that para. [0020 - 0021] of the specification indicates that “non-transitory computer readable medium may store instructions… non-transitory computer-readable or machine-readable storage medium, may include… ” and such an unqualified term as “may” is non-limiting. Hence a statutory definition of non-transitory computer readable medium is followed by an open-ended definition.  Therefore, the computer-readable medium recited in claim 20 is directed is non-statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by amended/removing such open-ended definition. 

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Patent No. 10,809,992 in view of Salimi et al., EP3687107A1 (hereinafter Salimi). 
   In regards to claim 1, Kondo teaches: 
A system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising (column 2, lines 1-4, see aspects of the present disclosure can involve a method for managing deployment of source code to a production repository across a plurality of independently managed entities through a blockchain).
in response to a first user committing a first programming code, determining whether the first programming code passed a plurality of tests required for deploying the first programming code to a production system (column 5, lines 20-23, see implementations facilitate verification by all organizations through a CD manager that controls the status of a pipeline throughout its lifetime. For example, the pipeline can involve the following stages…) and (column 1, lines 28-33, see in the staging stage, tests are executed in staging network 102, results are recorded in blockchain and the results are verified by CD manager(s) 410. After that, the digital signature for the artifact is collected from all organizations and the signed artifact is pushed to production repository 109). 
in response to determining that the first programming code passed the plurality of tests, inserting, into a blockchain, one or more blocks indicating that the first programming code has passed the plurality of tests required for deploying the (column 2, lines 8-16, see for results of the testing being verified in the blockchain as valid, means for conducting staging on a second network to verify the testing across each of the plurality of independently managed entities.  For results of the staging being signed by each of the plurality of independently managed entities in the blockchain, means for deploying the source code in a third network configured to deploy the source code to each of the plurality of independently managed entities (emphasis added). 
Kondo doesn’t explicitly teach:
deploying, to the production system, the first programming code, the deploying of the first programming code includes traversing the blockchain to verify a presence of the one or more blocks in the blockchain.
However, Salimi teaches such use: (p. 4, [0011-0012], see a solution is provided here that technically mitigates spoofing, tampering, non-repudiation, and other attacks against the software author, or the software, or the distribution source(s)/transport of the software. The solution calls for a blockchain platform, where product vendors create new digital tracking ledgers and corresponding blockchain for each software product, so these updates to the software products can be delivered in a protected and secure manner to clients of the software. A secure software access environment (SSAE) system is provided where software updates may be downloaded securely by utilizing the authentication technology found in blockchain data structures. In particular, secure downloading of software updates is achieved by having the software developers directly integrate the software updates into a blockchain data structure. This way, any party 
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to deploy code using blockchain, as suggested by Salimi ((p. 4, [0011-0012], p. 7, [0056]).      

   In regards to claim 2, Kondo teaches:
inserting, into the blockchain, a first block in response to determining that the first programming code has passed a first test required for deploying the first programming code to the production system (column 2, lines 8-16, see for results of the testing being verified in the blockchain as valid
inserting, into the blockchain, a second block in response to determining that the first programming code has passed a second test required for deploying the first programming code to the production system (column 18, lines 24-45, see testing the source code on a first network that is local to each of the plurality of independently managed entities; for results of the testing being verified in the blockchain as valid: conducting staging on a second network to verify the testing across each of the plurality of independently managed entities; for results of the staging being signed by each of the plurality of independently managed entities in the blockchain, deploying the source code in a third network configured to deploy the source code to each of the plurality of independently managed entities… for ones of the smart contracts indicating the test to be successful, execute a signing on the blockchain between the ones of the plurality of independently managed entities associated with the ones of the smart contracts indicating the test to be successful). 

   In regards to claim 4, Kondo doesn’t explicitly teach:
each of the plurality of blocks include a commit identifier identifying the first programming code and/or a version of the first programming code.
However, Salimi teaches such use: (p. 6, [0043], see 107, the client 117 of the software developer receives the specific blocks in the shortchain corresponding to the desired software update. The client 117 utilizes the DNS records, private-public key pairs, and cryptography described herein to verify the identity, source, and integrity of the software update included in the shortchain).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to deploy code using blockchain, as suggested by Salimi ((p. 4, [0011-0012], p. 7, [0056]).      

   In regards to claim 5, Kondo doesn’t explicitly teach:
the traversing of the blockchain includes identifying, based at least on the commit identifier, the one or more blocks that are associated with the first programming code and/or the version of the first programming code.
However, Salimi teaches such use: (p. 6, [0043], see at 107, the client 117 of the software developer receives the specific blocks in the shortchain corresponding to the desired software update. The client 117 utilizes the DNS records, private-public key pairs, and cryptography described herein to verify the identity, source, and integrity of the software update included in the shortchain). 
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi 

   In regards to claim 6, Kondo doesn’t explicitly teach:
each block in the blockchain is cryptographically linked to a preceding block by including a hash value corresponding to at least a portion of a content of the preceding block.
However, Salimi teaches such use: (p. 4, [0015], see the SSAE system may further use DNS identification features, blockchain identification features, and/or domain-validated (DV) certificates as an interlocking distributed private/public key infrastructure that references each other in a co-dependent decryption process before blockchain hashes can be cryptographically verified. By utilizing multiple segmented systems and encryptions/verification techniques, the SSAE system is more resilient to attacks by an adversarial party having gained access to merely one or a few accounts).
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would 

   In regards to claim 7, Kondo teaches: 
the plurality of tests include one or more compilation tests, unit tests, runtime tests, static code tests, and/or style tests (column 4, lines 39-42, see test results are used to approve the artifact content. If all test cases pass successfully, the artifacts are approved by organizations… tests include Unit test (UT), Integration test (IT) and System test (ST)).

   In regards to claim 8, Kondo teaches: 
the plurality of tests are performed at a development system associated with the first programming code (column 3, lines 42-49, see in CD, automated builds, tests and staging deployments are integrated into one continuous process. Every code change is built, tested, and then pushed to a staging environment. In the staging environment, there are multiple tests like UI testing, integration testing, performance testing, load testing and reliability testing before a production network. To automate the process, CD tools are used in development teams).

   In regards to claim 9, Kondo teaches: 
the blockchain further includes one or more blocks corresponding to a second programming code associated with a second user (abstract, see a method also includes 

.   In regards to claim 10, Kondo teaches: 
the first programming code implements a software application, a customization of the software application, and/or an update to the software application (column 3, lines 43-45, see every code change is built, tested, and then pushed to a staging environment. In the staging environment, there are multiple tests like UI testing, integration testing, performance testing, load testing and reliability testing before a production network) and (column 2, lines 1-4, see aspects of the present disclosure can involve a method for managing deployment of source code to a production repository across a plurality of independently managed entities through a blockchain). 

   In regards to claim 11, Kondo teaches: 
A computer-implemented method, comprising (column 2, lines 1-4, see aspects of the present disclosure can involve a method for managing deployment of source code to a production repository across a plurality of independently managed entities through a blockchain).
in response to a first user committing a first programming code, determining whether the first programming code passed a plurality of tests required for deploying the first programming code to a production system (column 5, lines 20-23, see implementations facilitate verification by all organizations through a CD manager that controls the status of a pipeline throughout its lifetime. For example, the pipeline can involve the following stages) and (column 1, lines 28-33, see in the staging stage, tests are executed in staging network 102, results are recorded in blockchain and the results are verified by CD manager(s) 410. After that, the digital signature for the artifact is collected from all organizations and the signed artifact is pushed to production repository 109). 
in response to determining that the first programming code passed the plurality of tests, inserting, into a blockchain, one or more blocks indicating that the first programming code has passed the plurality of tests required for deploying the first programming code to the production system (column 2, lines 8-16, see for results of the testing being verified in the blockchain as valid, means for conducting staging on a second network to verify the testing across each of the plurality of independently managed entities.  For results of the staging being signed by each of the plurality of independently managed entities in the blockchain, means for deploying the source code in a third network configured to deploy the source code to each of the plurality of independently managed entities (emphasis added).
Kondo doesn’t explicitly teach:
deploying, to the production system, the first programming code, the deploying of the first programming code includes traversing the blockchain to verify a presence of the one or more blocks in the blockchain.
However, Salimi teaches such use: (p. 4, [0011-0012], see a solution is provided here that technically mitigates spoofing, tampering, non-repudiation, and other attacks against the software author, or the software, or the distribution source(s)/transport of the software. The solution calls for a blockchain platform, where product vendors create new digital tracking ledgers and corresponding blockchain for each software product, so these updates to the software products can be delivered in a protected and secure manner to clients of the software. A secure software access environment (SSAE) system is provided where software updates may be downloaded securely by utilizing the authentication technology found in blockchain data structures. In particular, secure downloading of software updates is achieved by having the software developers directly integrate the software updates into a blockchain data structure. This way, any party wishing to access the software update will access it through the blockchain, where the blockchain provides both the software update). 
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain 

   In regards to claim 12, Kondo teaches:
inserting, into the blockchain, a first block in response to determining that the first programming code has passed a first test required for deploying the first programming code to the production system (column 2, lines 8-16, see for results of the testing being verified in the blockchain as valid, means for conducting staging on a second network to verify the testing across each of the plurality of independently managed entities.  For results of the staging being signed by each of the plurality of independently managed entities in the blockchain, means for deploying the source code in a third network configured to deploy the source code to each of the plurality of independently managed entities (emphasis added).
inserting, into the blockchain, a second block in response to determining that the first programming code has passed a second test required for deploying the first programming code to the production system (column 18, lines 24-45, see testing the source code on a first network that is local to each of the plurality of independently managed entities; for results of the testing being verified in the blockchain as valid: conducting staging on a second network to verify the testing across each of the plurality of independently managed entities; for results of the staging being signed by each of the plurality of independently managed entities in the blockchain, deploying the source code in a third network configured to 

   In regards to claim 14, Kondo doesn’t explicitly teach:
each of the plurality of blocks include a commit identifier identifying the first programming code and/or a version of the first programming code.
However, Salimi teaches such use: (p. 6, [0043], see 107, the client 117 of the software developer receives the specific blocks in the shortchain corresponding to the desired software update. The client 117 utilizes the DNS records, private-public key pairs, and cryptography described herein to verify the identity, source, and integrity of the software update included in the shortchain).
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to deploy code using blockchain, as suggested by Salimi ((p. 4, [0011-0012], p. 7, [0056]).      
claim 15, Kondo doesn’t explicitly teach:
the traversing of the blockchain includes identifying, based at least on the commit identifier, the one or more blocks that are associated with the first programming code and/or the version of the first programming code.
However, Salimi teaches such use: (p. 6, [0043], see at 107, the client 117 of the software developer receives the specific blocks in the shortchain corresponding to the desired software update. The client 117 utilizes the DNS records, private-public key pairs, and cryptography described herein to verify the identity, source, and integrity of the software update included in the shortchain). 
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to deploy code using blockchain, as suggested by Salimi ((p. 4, [0011-0012], p. 7, [0056]).     
 
   In regards to claim 16, Kondo doesn’t explicitly teach:
each block in the blockchain is cryptographically linked to a preceding block by including a hash value corresponding to at least a portion of a content of the preceding block.

Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo and Salimi before him or her, to modify the system of Kondo to include the teachings of Salimi, as a system for secured access to applications using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to deploy code using blockchain, as suggested by Salimi ((p. 4, [0011-0012], p. 7, [0056]).      

   In regards to claim 17, Kondo teaches: 
the plurality of tests include one or more compilation tests, unit tests, runtime tests, static code tests, and/or style tests (column 4, lines 39-42, see test results are used to approve the artifact content. If all test cases pass successfully, the artifacts are approved by organizations… tests include Unit test (UT), Integration test (IT) and System test (ST)).

   In regards to claim 18, Kondo teaches: 
the plurality of tests are performed at a development system associated with the first programming code (column 3, lines 42-49, see in CD, automated builds, tests and staging deployments are integrated into one continuous process. Every code change is built, tested, and then pushed to a staging environment. In the staging environment, there are multiple tests like UI testing, integration testing, performance testing, load testing and reliability testing before a production network. To automate the process, CD tools are used in development teams).

   In regards to claim 19, Kondo teaches: 
the blockchain further includes one or more blocks corresponding to a second programming code associated with a second user (abstract, see a method also includes the distributed environment where all organization run tests by themselves) and (column 3, lines 42-49, see in CD, automated builds, tests and staging deployments are integrated into one continuous process. Every code change is built, tested, and then pushed to a staging environment. In the staging environment, there are multiple tests like UI testing, integration testing, performance testing, load testing and reliability testing before a production network. To automate the process, CD tools are used in development teams).

   In regards to claim 20
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising (column 2, lines 1-4, see aspects of the present disclosure can involve a method for managing deployment of source code to a production repository across a plurality of independently managed entities through a blockchain).
in response to a first user committing a first programming code, determining whether the first programming code passed a plurality of tests required for deploying the first programming code to a production system (column 5, lines 20-23, see implementations facilitate verification by all organizations through a CD manager that controls the status of a pipeline throughout its lifetime. For example, the pipeline can involve the following stages) and (column 1, lines 28-33, see in the staging stage, tests are executed in staging network 102, results are recorded in blockchain and the results are verified by CD manager(s) 410. After that, the digital signature for the artifact is collected from all organizations and the signed artifact is pushed to production repository 109). 
in response to determining that the first programming code passed the plurality of tests, inserting, into a blockchain, one or more blocks indicating that the first programming code has passed the plurality of tests required for deploying the first programming code to the production system (column 2, lines 8-16, see for results of the testing being verified in the blockchain as valid, means for conducting staging on a second network to verify the testing across each of the plurality of independently managed entities.  For results of the staging being signed by each of the plurality of independently managed entities in the 
Kondo doesn’t explicitly teach:
deploying, to the production system, the first programming code, the deploying of the first programming code includes traversing the blockchain to verify a presence of the one or more blocks in the blockchain.
However, Salimi teaches such use: (p. 4, [0011-0012], see a solution is provided here that technically mitigates spoofing, tampering, non-repudiation, and other attacks against the software author, or the software, or the distribution source(s)/transport of the software. The solution calls for a blockchain platform, where product vendors create new digital tracking ledgers and corresponding blockchain for each software product, so these updates to the software products can be delivered in a protected and secure manner to clients of the software. A secure software access environment (SSAE) system is provided where software updates may be downloaded securely by utilizing the authentication technology found in blockchain data structures. In particular, secure downloading of software updates is achieved by having the software developers directly integrate the software updates into a blockchain data structure. This way, any party wishing to access the software update will access it through the blockchain, where the blockchain provides both the software update). 
Kondo and Salimi are analogous art because they are from the same field of endeavor, software distribution.
.      

10.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Salimi in view of Noller et al.,  US  2007/0162894 (hereinafter Noller). 
In regards to claims 1, 2, 11 and 12 the rejections above are incorporated accordingly.
   In regards to claim 3, Kondo teaches: 
the second block is inserted into the blockchain further in response to verifying that the first block corresponding to the first test is present in the blockchain (column 18, lines 24-45, see testing the source code on a first network that is local to each of the plurality of independently managed entities; for results of the testing being verified in the blockchain as valid: conducting staging on a second network to verify the testing across each of the plurality of independently managed entities; for results of the staging being signed by each of the plurality of independently managed entities in the blockchain, deploying the source code in a third network configured to deploy the source code to each of the plurality of independently managed entities… for ones of the smart contracts indicating the 
Kondo and Salimi, in particular Kondo doesn’t explicitly teach:
the first test comprises a prerequisite for the second test.
However, Noller teaches such use: (Abstract, see upon execution in the system under test, the test case is considered successful (i.e., a pass) if each building block in the chain executes successfully; if any building block fails, the test case, in its entirety, is considered a failure.  The system adapts and dynamically generates new test cases as underlying data changes (e.g., a building block is added, deleted, modified) or new test cases themselves are generated) and (p. 1, [0008], see the test case is considered Successful (i.e., a pass) if each building block in the chain executes success fully; if any building block fails, the test case, in its entirety, is considered a failure). 
Kondo, Salimi and Noller are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo, Salimi and Noller before him or her, to modify the system of Kondo to include the teachings of Noller, as a system for automated test using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to conduct sequential testing, as suggested by Noller (p. 1, [0008], p. 6, [0066]).      

claim 13, Kondo teaches: 
the second block is inserted into the blockchain further in response to verifying that the first block corresponding to the first test is present in the blockchain (column 18, lines 24-45, see testing the source code on a first network that is local to each of the plurality of independently managed entities; for results of the testing being verified in the blockchain as valid: conducting staging on a second network to verify the testing across each of the plurality of independently managed entities; for results of the staging being signed by each of the plurality of independently managed entities in the blockchain, deploying the source code in a third network configured to deploy the source code to each of the plurality of independently managed entities… for ones of the smart contracts indicating the test to be successful, execute a signing on the blockchain between the ones of the plurality of independently managed entities associated with the ones of the smart contracts indicating the test to be successful). 
Kondo and Salimi, in particular Kondo doesn’t explicitly teach:
the first test comprises a prerequisite for the second test.
However, Noller teaches such use: (Abstract, see upon execution in the system under test, the test case is considered successful (i.e., a pass) if each building block in the chain executes successfully; if any building block fails, the test case, in its entirety, is considered a failure.  The system adapts and dynamically generates new test cases as underlying data changes (e.g., a building block is added, deleted, modified) or new test cases themselves are generated) and (p. 1, [0008], see the test case is considered 
Kondo, Salimi and Noller are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kondo, Salimi and Noller before him or her, to modify the system of Kondo to include the teachings of Noller, as a system for automated test using blockchain, and accordingly it would enhance the system of Kondo, which is focused on delivery of permissioned blockchain application, because that would provide Kondo with the ability to conduct sequential testing, as suggested by Noller (p. 1, [0008], p. 6, [0066]).      
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Kumar et al. 20180157583  	Application testing on blockchain

Sevindik      20200242591  	Network Performance Testing with Blockchain

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193